In an action for a judgment declaring, inter alia, the extent of an easement over the defendants’ property, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Wood, J.H.O.), dated March 18, 1998, which, after a nonjury trial, declared, among other things, that the plaintiffs’ easement over the defendants’ property was limited to “a certain 20 ft. right-of-way as defined and described in a certain survey dated August 25, 1994”.
Ordered that the judgment is affirmed, without costs or disbursements.
The extent of an easement claimed under a grant is generally determined by the language used in the grant (see, Hunt v Pole Bridge Hunting Club, 219 AD2d 618; Hudson Val. Cablevision Corp. v 202 Developers, 185 AD2d 917; Mandia v King Lbr. & Plywood Co., 179 AD2d 150). Where the language in the grant is vague and unclear, extrinsic factors may be considered to determine the grantor’s intent (see, Route 22 Assocs. v Cipes, 204 AD2d 705; 5 Warren’s Weed, New York Real Property, Easements, § 5.02 [4th ed]). In this case, the trial court properly considered extrinsic evidence of the grantor’s intent in conveying the right-of-way since the language in the 1975 deed prepared by the plaintiffs’ attorney was unclear (see, Sordi v Adenbaum, 143 AD2d 898; 49 NY Jur 2d, Easements, § 36). The evidence presented at trial established that the right-of-way originally conveyed to the plaintiffs was limited in the manner set forth in the judgment of the Supreme Court.
*474The plaintiffs’ remaining contentions are without merit. S. Miller, J. P., Santucci, Krausman and Florio, JJ., concur.